DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 7-10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Long et al. US 2017/0338665 A1 (“Long”).
As to claim 1, Long discloses a smart power module, comprising: 
a housing (Figure 1 or Paragraph 29 – e.g., portable electronic enclosure 117);  
a plurality of external connectivity pins attached to the housing (Figures 1-2 or Paragraphs 29 – e.g., multiple device ports with multi-pin connectors);  
one or more rechargeable battery cells disposed in the housing (Figure 2 or Paragraph 42 – e.g., internal power load 285);  
a control and processing assembly disposed in the housing (Figure 2 or Paragraph 30 – e.g., control module 200 or processing device 220);  
one or more communication devices disposed in the housing (Figure 2 or Paragraphs 29 or 34 – e.g., wireless communication interfaces or communications via communications protocols);  
one or more sensors disposed in the housing and configured to acquire data (Paragraphs 38 or 62 – e.g., various types of sensors);  and 
a plurality of wires electrically connected between the plurality of external connectivity pins, the control and processing assembly, the one or more communication devices and the one or more sensors (Figure 2 or Paragraph 38 – e.g., the wires/power channels or connections between the different circuit elements).
As to claim 4, Long discloses the smart power module of claim 1.  Long further discloses wherein the one or more sensors are configured to acquire data corresponding to at least one of: temperature, charge level, load current, shock, humidity, pressure, voltage, current, and battery statistics, wherein battery statistics includes cycle count or health (Paragraph 38 – e.g., various electrical sensors).
As to claim 7, Long discloses the smart power module of claim 1.  Long further discloses wherein the control and processing assembly is configured to manage communications to and from the one or more communication devices and data acquisition by the one or more sensors (Paragraphs 34 and 38 – e.g., controller manages external communications and sensors).
As to claim 8, Long discloses the smart power module of claim 1.  Long further discloses a memory and a data storage device (Paragraph 30 – e.g., memory module 230).
As to claim 9, Long discloses the smart power module of claim 1.  Long further discloses whereon the one or more sensors are configured to measure electrical, mechanical and environmental conditions (Paragraphs 38 or 62 – e.g., various types of sensors).
As to claim 10, Long discloses the smart power module of claim 1.  Long further discloses visual and audible indicators configured to output a visual or an audible alert (Paragraph 43 – e.g., user interface and indicators).
As to claim 12, Long discloses the smart power module of claim 1.  Long further discloses one or more buttons on the housing and in electronic communication with the control and processing assembly and configured to control the control and processing assembly in response to user input (Paragraph 43 – e.g., user interface and control via a keypad, which is an array of buttons).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-6, 11, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claims 1 above, and further in view of Daoura et al. US 2018/0262894 A1 (“Daoura”).
As to claim 2, Long discloses the smart power module of claim 1.  Long teaches the use of wireless communication and sensors in a power management device (e.g., Long Paragraphs 29 or 34) but does not explicitly disclose a wireless communication device arranged to connect to a network and stream data acquired from the sensors.  However, the missing element is well known in the art because while disclosing a power cell and battery manager, Daoura discloses using wireless connections and the internet in order to stream sensor data from a device (e.g., Daoura Paragraphs 8 or 90).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power management device of Long to use the streaming 
As to claim 3, Long and Daoura disclose the smart power module of claim 2.  Long and Daoura further discloses wherein the wireless communication device includes at least one of a Wi-Fi, Bluetooth, Bluetooth Low Energy, or Near Field Communications device (Long Paragraph 34).
As to claim 5, Long discloses the smart power module of claim 1.  Long teaches the use of wireless communication and sensors in a power management device (e.g., Long Paragraphs 29 or 34) but does not explicitly disclose further disclose the additional elements of claim 5.  However, the missing element is well known in the art because while disclosing a power cell and battery manager, Daoura teaches wireless communication devices which are configured to: receive data corresponding to bug fixes, changes to operating parameters, and new features (Daoura Paragraph 100 – e.g., “flash updates of software”);  connect to smartphones or tablets to facilitate the retrieval, monitoring, or configuration of the smart power module (Daoura Paragraphs 8 or 90 – e.g., “with a user’s smart device”);  and determine a location of the smart power module through location beacons or access points (Daoura Paragraphs 13-14).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power management device of Long to use the wireless communication update and monitoring steps of Daoura because doing so would allow the user to more easily maintain and monitor the condition of the device.
As to claim 6, Long discloses the smart power module of claim 1.  Long further discloses wherein the plurality of external connectivity pins provide input charging 
As to claim 11, Long discloses the smart power module of claim 1.  Long teaches the use of rechargeable batteries, does not disclose the additional elements of claim 11.  However, the missing element is well known in the art because while disclosing a power cell and battery manager, Daoura discloses further discloses built-in electronic protection circuitry configured to prevent at least one of: overcurrent, overvoltage, overcharge, over-temperature, or short current (Daoura Paragraph 136).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the power management device of Long to include protection circuitry as in Daoura because doing so would prevent damage to the internal batteries during device operation.
Claims 15 and 16 recite elements similar to claims 1-3 and 5, and are rejected for the same reasons.
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long as applied to claim 1 above, and further in view of White et al. US 6,532,152 B1 (“White”).
As to claim 13, Long discloses the smart power module of claim 1.  Long teaches a portable device, but does not explicitly disclose a handle.  However, the missing element is well known in the art because while disclosing a portable computing system, White teaches a portable system with grip/handle portions (White Figure 2 or Column 18 Lines 3-27).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the portable power management device of Long to include a handle as in White because doing so would make the device easier to handle and use.
As to claim 14, Long discloses the smart power module of claim 1.  Long teaches a portable device, but does not explicitly disclose a locking mechanism and dock.  However, the missing element is well known in the art because while disclosing a portable computing system, White teaches a latching or locking arrangement in order to connect the portable device to a dock (White Figure 10 or Column 21 Lines 18-29 and Column 22 Linn 65-Column 23 Line 9). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the portable power management device of Long to include a locking mechanism as in White and have a locking mechanism configured to prevent detachment from a dock because doing so would make the device easier to operate in stationary or vehicle use cases.
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Long and Daoura as applied to claim 15 above, and further in view of White.
Claim 17 recites elements similar to claim 14, and is rejected for the same reasons.
As to claim 18, Long, Daoura, and White disclose the system of claim 17.  Long teaches wireless communications with external devices (e.g., Long Paragraph 34) and White discloses the use of a dock (White Column 21 Lines 18-29 or Column 22 Linn 65-Column 23 Line 9).  It would have been obvious to one having ordinary skill in the art to have the one or more communication devices be configured to communicate with the dock via one or more wireless communication protocols because doing so would allow the dock and the system to exchange information sooner and/or with a simpler physical connection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808.  The examiner can normally be reached on M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/BRYCE M AISAKA/Primary Examiner, Art Unit 2851